                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 HOWARD JACKSON,                                   Case No. 19‐CV‐1256 (PJS/HB)

                     Plaintiff,

 v.                                                           ORDER

 ANDREW SAUL, Commissioner of
 Social Security, and U.S. DEPARTMENT
 OF TREASURY,

                     Defendants.



      Howard Jackson, pro se.

      David W. Fuller, UNITED STATES ATTORNEY’S OFFICE, for
      defendants.

      On July 22, 2019, plaintiff Howard Jackson filed a motion for default judgment.

ECF No. 11. Magistrate Judge Hildy Bowbeer issued a Report and Recommendation

(“R&R”) recommending that the Court deny Jackson’s motion. ECF No. 14. This

matter is before the Court on Jackson’s objections to the R&R. ECF No. 15. The Court

has conducted a de novo review. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Based

on that review, the Court adopts the R&R.

      Only one matter merits comment. Judge Bowbeer notes in the R&R that “Jackson

has not provided evidence that the summons and complaint have yet been served in



                                            -1-
this matter in the manner prescribed by Fed. R. Civ. P. 4(i).” ECF No. 14 at 1. It appears

that, after the R&R was issued, Jackson provided the Court with such evidence. See ECF

No. 16. But defendants still have until September 9, 2019, to timely respond to Jackson’s

complaint. See id. Accordingly, Jackson is not entitled to a default judgment.

                                         ORDER

      Based on all of the files, records, and proceedings herein, the Court ADOPTS the

R&R [ECF No. 14]. Accordingly, IT IS HEREBY ORDERED THAT plaintiff’s motion for

default judgment [ECF No. 11] is DENIED.


 Dated: August 29, 2019                       s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                           -2-
